Citation Nr: 1129148	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from January 1976 to January 1979 and from April 1980 to December 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2004 by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).

The Veteran requested a videoconference hearing in connection with the current claim.  The hearing was scheduled for February 2007, but the Veteran failed to report for the hearing and made no attempt to reschedule the hearing for a later date.  Thus, the Veteran's case will be processed as though the request for a hearing had been.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In June 2004, a VA examiner found that audiological test reliability was poor and the puretone threshold averages were unacceptable for rating purposes.  

2.  In March 2005, the Veteran had Level X hearing impairment in his left ear and Level I hearing impairment in his right ear.

3.  In June 2010, a VA examiner found audiological test results unreliable for rating purposes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hearing loss of the left ear have not been met for any time period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased rating for left ear hearing loss.  The Veteran avers that his hearing loss has become more severe.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

In March 1984, the RO granted service connection for left ear hearing loss and assigned a 10 percent disability rating.  In August 1985, the RO notified the Veteran that the 10 percent rating was confirmed and continued.  The Veteran requested an increased rating in April 2004.  

In June 2004 the Veteran was accorded a VA compensation and pension (C&P) audio examination.  An audiogram revealed the following:

Hertz
1000
2000
3000
4000
Right ear
15
15
15
20
Left ear
70
60
25
20

The puretone threshold average was 44 for the left ear and 16 for the right ear.  The examiner determined that the pure tone thresholds were considered unacceptable for rating purposes due to poor inter-test reliability.  Moreover, word recognition testing was not completed due to time constraints resulting from repeated attempts to obtain reliable pure tone results.  The examiner noted that although Stengers were negative at 500, 1000, and 2000 Hertz, the test reliability was still considered poor and unacceptable, the interest reliability was poor and the puretone threshold averages were unacceptable for rating purposes.  The Board notes that even if it could consider the results, the puretone threshold averages are commensurate with Level II hearing impairment for the left ear and Level I hearing impairment for the right ear, which results in a noncompensable rating.     

In March 2005 the Veteran was accorded another C&P audio examination.  An audiogram revealed the following:

Hertz
1000
2000
3000
4000
Right ear
10
10
15
15
Left ear
70
60
25
20

The puretone threshold average was 44 for the left ear and 13 for the right ear.  The results indicated that the Veteran had a severe rising to moderately severe sensorineural hearing loss from 250 Hertz to 2000 Hertz, rising to sensorineural hearing from 3000 Hertz to 6000 Hertz, then mild hearing loss at 8000 Hertz in his left ear.  The speech recognition score was 12 percent in the left ear and 94 percent in the right ear.  

The Board notes that the nonservice-connected ear is typically assigned a Level I hearing impairment for rating purposes.  38 C.F.R. § 4.85(f).  Nevertheless, pursuant to 38 C.F.R. § 3.383, compensation is payable for a combination of service-connected and nonservice-connected hearing loss as if both disabilities are service-connected, provided that the non-service connected disability is not the result of the Veteran's own willful misconduct.  However, hearing impairment in one ear that is compensable to a degree of 10 percent or more as a result service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear is required. 38 C.F.R. § 3.383(a)(3).  The result is that a veteran must have a service-connected hearing impairment of 10 percent or more, and a hearing impairment in the nonservice-connected ear that meets the criteria at 38 C.F.R. § 3.385 before both ears may be considered in deriving the level of disability.  If the hearing loss of the service-connected ear is rated at less than 10 percent, then the hearing loss of the nonservice-connected ear is still considered to be Level I, no matter the level of hearing impairment.  See 69 Fed. Reg. 48,149- 48,150; 38 C.F.R. § 4.85(f) (2010).  

The results in March 2005 correspond to Level X hearing loss in the left ear.  In this case, it is clear that the Veteran's service-connected left ear disability is compensable to a degree of 10 percent or more.  Additionally, audiometric testing shows the presence of a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.383 which did not result from his own willful misconduct.  However, the right ear does not meet 38 C.F.R. § 3.385 on this examination as the speech recognition score was 94 percent.  To meet the criteria set forth in 38 C.F.R. § 3.385, an auditory threshold from 500 to 4000 Hz must be 40 decibels or greater, or three frequencies from 500 to 40000 Hz must be 26 decibels or greater, or the speech recognition score using the Maryland CNC Test must be less than 94 percent.  Accordingly, the nonservice-connected right ear hearing loss is considered Level I impairment pursuant to 38 C.F.R. § 4.85(f).  Table VII [percentage evaluation for hearing impairment] indicates that, for a left and right ear with respective Level X and I hearing loss, a 10 percent disability rating is assigned.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

In a statement dated November 2004, the Veteran reported that he has been wearing a hearing aid since September 1995.  He reported that his family and friends constantly ask him why he speaks so loudly.  He stated that he constantly asks people to repeat themselves, which causes him embarrassment.  

In a December 2009 statement, the Veteran's wife reported that the Veteran would ask her to repeat herself stating that he could hear her but not understand things she said.  She reported that others have asked the Veteran not to speak so loudly and asked him to tone down his voice.  Friends and employers ask the wife if the Veteran hears them when they are speaking.  The Veteran has told others that he can hear them speaking but stated that they sound distorted.  She reported that the Veteran has had problems with his hearing since the day she met him.  

In June 2010 the Veteran was accorded another C&P audio examination.  An audiogram revealed the following:



Hertz
1000
2000
3000
4000
Right ear
15
15
20
30
Left ear
60
75
65
65

The puretone threshold average was 66 for the left ear and 20 for the right ear.  The speech recognition score was 10 percent in the left ear and 88 in the right ear.  The examiner found the results unreliable and the examiner did not indicate that the examination should be rescheduled.  The examiner noted that he could not render an opinion regarding the Veteran's left ear hearing loss without resorting to mere speculation.  He stated that the test results, as well as previous test results, have been considered unreliable for rating purposes.  He found that he could not determine what degree of hearing loss the Veteran might have or what functional effects result from hearing loss without good reliability.  Positive Stengers were obtained at 1000 and 2000 Hertz but the examiner could not obtain contralateral interference levels as the Veteran's responses became erratic.  In light of the examiner's conclusion that the test results are unreliable, which was fully explained in the examination report, the Board finds that it cannot consider these results.  

However, the Board notes that if the test results were reliable, and after applying 38 C.F.R. § 3.383 and § 3.385, the results correspond to Level XI hearing loss in the left ear and Level II in the right ear, which corresponds to a 10 percent rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a) is shown on the left ear.  Under Table VIA, this only corresponds to Level V hearing impairment.  

The Board has considered the doctrine of reasonable doubt; however, hearing evaluations are performed by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such there is no basis to establish a higher schedular rating than the assigned rating for any period of time covered by this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in either examination.  The Veteran, as a lay person, is nevertheless competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  Although the examiners did not address functional impairment, such error is harmless as the Veteran and his wife reported the effects of the hearing loss on his daily activities.  

In light of the Veteran's statements concerning the effects of the service-connected hearing loss disability, the issue of an extra-schedular rating was considered under 38 C.F.R. § 3.321(b)(1).  The Veteran asserts that he has a hearing aid due to his service-connected left ear disability.  The Veteran and his wife reported that the Veteran had to ask his wife and others to repeat themselves when talking.  The Veteran also reported that his family and friends ask him why he speaks so loudly.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the record does not show that the Veteran's left ear hearing loss has resulted in marked interference with his earning capacity or employment beyond that interference contemplated by the schedular criteria.  Although the Veteran's spouse reported that his employers question his ability to hear, the schedular criteria take into consideration difficulty hearing due to the service-connected disability.  Moreover, although the lay statements are considered competent, credible, and probative, there is no indication that the disability is exceptional such that the schedular criteria are inadequate.  While the Veteran wears a hearing aid, and has difficulty hearing, the schedular criteria assess the level of disability resulting from hearing problems.  The Board therefore finds that the impairment resulting from the Veteran's left ear hearing loss is appropriately considered under the schedular criteria.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In this case, the RO provided a letter which satisfies these criteria in May 2004.  

Moreover, the United States Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the RO sent a letter in May 2004 that did not comply fully with the above directives in that Dingess/Hartman notice was not provided.  However, the error was corrected in the July 2009 notice sent to the Veteran that included the criteria for a higher rating and how effective dates are assigned.  This together with the May 2004 letter, which indicated that he should provide evidence or information concerning medical treatment for left ear hearing loss, provided the Veteran with notice such that he is reasonably expected to understand what evidence to submit to substantiate his claim.  

This case was previously before the Board in July 2009 and May 2010 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional VA medical records were associated with the claims folder and he was accorded a VA examination.  The examination was adequate as it was based on an audiological examination and as sufficient information was provided by the examiner concerning why the test results were unreliable.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA multiple medical examinations, the reports of which are of record. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for hearing loss of the left ear is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


